Hill, C. J.
1. Where whisky was stolen at night, and whisky similar in quantity and quality is found the next morning in the possession of the accused, and he fails to explain his possession, the question of the identity of the whisky stolen with that found in the possession of the accused is to be determined by the jury; and when, to the proof of the larceny and of the recent possession of whisky claimed to be the whisky stolen, there was added proof on collateral points, indicating the guilt of the accused, and the verdict was approved by the trial judge, this court will not interfere.
2. There was no error in overruling the objection to the testimony of the express agent, that the accused had not ordered any whisky in two weeks, on the ground that his book was the best evidence of the fact. The agent testified from his own knowledge, without reference to the book.
Accusation of larceny from house, from city court of Lexington —Judge Davis. December 9, 1907.
Submitted February 3,
Decided February 11, 1908.
Hawes Cloud, Joel Cloud, for plaintiff in error.
Hamilton McWhorter Jr., solicitor, contra.
3. A motion to quasli an indictment because of insufficient evidence will not be entertained by the court, the question being one of fact for the ' jury. Judgment affirmed.